Citation Nr: 0302438	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  94-07 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
sarcoidosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from October 1955 to August 1957.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a July 1993 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Philadelphia, Pennsylvania.  In December 
1993, the veteran appeared for a personal hearing before the 
RO, and he appeared for a hearing before the undersigned in 
November 2000.  Transcripts of those hearings are of record.  
The case was previously before the Board in January 2000, and 
in January 2001, at which times it was remanded to the RO.  


FINDING OF FACT

The veteran's sarcoidosis is manifested by subjective 
complaints of shortness of breath and tightness in the chest 
area; examination established that the sarcoidosis is 
essentially asymptomatic, that the veteran's respiratory 
disability picture is dominated by advanced nonservice-
connected chronic obstructive pulmonary disease (COPD); and 
it is not shown that the sarcoidosis requires high dose 
corticosteroids for control. 


CONCLUSION OF LAW

A rating in excess of 30 percent for sarcoidosis is not 
warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6846 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)) became law.  Regulations implementing the VCAA have 
now been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The VCAA and implementing regulations apply 
in the instant case.  See VAOPGCPREC 11-2000.  

The RO did not have the benefit of the explicit provisions of 
the VCAA when, in July 1993, it denied a rating in excess of 
30 percent for sarcoidosis.  After reviewing the claims 
folder, the Board finds that there has been substantial 
compliance with the pertinent mandates in the VCAA and 
implementing regulations.  Well-groundedness is not an issue.  
In the July 1993 decision, in an August 1993 statement of the 
case, and in supplemental statements of the case in February 
1994, June 1999, and September 2002, the veteran was given 
notice of the evidence necessary to substantiate his claim, 
and of what was of record.  

VA's duty to notify includes the duty to tell the veteran 
what evidence, if any, he is responsible for submitting to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  That was done in this case.  The RO sent a 
letter to the veteran in April 2001 asking him to submit any 
medical evidence pertinent to his claim that was not already 
or record. The veteran was also asked to provide names and 
addresses of any private and/or VA medical professionals who 
treated him for sarcoidosis.  In essence, he was asked to 
provide specific information and evidence needed in his case.  
Accordingly the Board finds that the duty to notify is 
satisfied.  

The RO has obtained the veteran's service medical records, 
all identified medical records from private medical care 
providers, and VA outpatient records, and he has been 
accorded VA examinations.  There is no indication that there 
is any relevant evidence outstanding.  The RO has complied 
with the directives of the January 2000 and January 2001 
remands.  In sum, development is complete to the extent 
possible; VA duties to inform and assist are met; and the 
veteran is not prejudiced by the Board's review of the case 
based on the current record.  



Background

Service medical records reveal that the veteran was 
hospitalized in June 1958, and X-rays showed markedly 
enlarged hilar lymph noted bilaterally, especially on the 
right, with slight infiltration extending from the superior 
right hilum toward the apex.  The diagnosis was Boeck's 
sarcoidosis.  By a September 1958 decision, the RO, in 
pertinent part, granted service connection for sarcoidosis 
rated 30 percent disabling.  

VA outpatient records dated from February 1988 to July 1992 
show that the veteran was being followed for numerous medical 
disorders, including severe asthma.  Those records are 
negative for active sarcoidosis except by history.  

On VA examination in May 1993, it was noted that the veteran 
was a heavy smoker until 1992.  The examiner reported that he 
used inhaled and oral steroids for treatment of his asthma.  
Chest X-rays showed that the veteran's lungs were minimally 
hyperinflated, and there was evidence of minimal interstitial 
prominence throughout both lungs.  The X-rays were considered 
consistent with a reactive airway disease.  The diagnosis was 
COPD and sarcoid.  The examiner stated that "[the veteran] 
is not on record as having sarcoid lung disease of any note, 
although he clearly had sarcoid starting in [the] military."  
The examiner reported that pulmonary function tests in 
November 1992 clearly show that the veteran has COPD, which 
is the cause of pulmonary symptoms that showed only 
obstruction and no restriction.  

Additional VA outpatient records dated through March 1997 
indicate continued treatment the veteran received for 
steroid-dependent asthma.  Acute exacerbations of asthma are 
shown, as is a gradual reduction in dosage of prednisone to 
20 milligrams daily in 1997.  

An August 1993 report of examination by a private physician 
indicates that the veteran complained of suffering asthma 
attacks after walking up one flight of stairs, or after 
exposure to extreme heat or humidity.  Examination revealed 
no evidence of cyanosis, clubbing of fingers, or chest wall 
deformity.  Wheezes were heard with a stethoscope but were 
not otherwise audible.  There were no rales or dullness, and 
percussion was normal.  The physician expressed that the 
veteran's employment history was suggestive of 
pneumoconiosis, with exposure to dust from fabrics at a 
textile mill where he had worked since 1959.  The diagnosis 
was bronchospastic lung disease.  

At the personal hearing in December 1993, the veteran 
testified that his difficulty breathing had become much more 
severe in recent years.  He recounted that his pulmonary 
difficulties in service were diagnosed as sarcoidosis, and 
stated he was currently suffering similar symptoms.  He 
reported that he was being treated for his breathing 
difficulties at a VA clinic, and inhalers had been prescribed 
to help with his breathing.  He testified that he became 
tired after walking less than one mile, he had difficulty 
climbing one flight of stairs, and damp or windy weather 
aggravated his breathing difficulties.  

A medical report from a private hospital indicates that the 
veteran was seen in the emergency room in November 1996 after 
he experienced a brief diaphoretic episode.  His history of 
asthma was noted; chest X-rays revealed COPD and bibasilar 
densities consistent with lung fibrosis.

On VA examination in November 1997, it was noted that the 
veteran was a current cigarette smoker, but had cut down on 
smoking to approximately two packs weekly.  The veteran 
complained of a productive cough, and he had shortness of 
breath that prevented him from walking less that one block.  
He complained of pain in his shoulders and hands, and 
attributed that pain to sarcoidosis.  The examiner noted the 
veteran had been on steroids for a long time, and was 
currently taking prednisone, 20 milligrams daily.  
Examination showed that the veteran's blood pressure was 
120/80, and examination of his lungs was significant for 
bilateral rhonchi and rales, and adventitious sounds were 
present all over the chest area.  The S1 and S2 heart sounds 
were normal.  X-rays revealed no evidence of an active 
process, and were interpreted as showing COPD with stable 
appearance of the chest.  The diagnosis was pulmonary 
sarcoid, asthma, and COPD.  The examiner concluded the 
examination report by stating:

It's impossible to determine whether [the 
veteran's] pulmonary symptoms are due to 
sarcoid or asthma or COPD.  In my 
opinion, sarcoid does not cause asthma or 
pulmonary [tuberculosis] unless it is 
related to chronic use of steroids.  From 
[the veteran's] history, it appears that 
he got [tuberculosis] and sarcoid at the 
same time.  

At the November 2000 hearing before the undersigned, the 
veteran reiterated that he was taking an assortment of 
steroid-type medication, including prednisone and 
theophylline, and he used albuterol, ativan, and azmacort 
inhalers.  He complained of shortness of breath, and that 
walking any distance, or descending stairs, "kills" him. He 
complained of glaucoma in both eyes, excessive heat on the 
bottom of both feet, and tightness in the chest area.  The 
veteran suggested that the glaucoma and foot pain were side 
effects of the medication he took for his respiratory 
difficulty.  He also complained of puffiness in his face and 
around his eyes, and stated that his weight had increased.  
He testified that he experiences symptoms of asthma when he 
sits still, and he has to use an inhaler for relief.  

Additional VA outpatient records dated though August 2002 
indicate that the veteran was being followed for asthma and 
COPD, and was on various inhaled medicines and oral steroids.  
His medication included albuterol, atrovent, and azmacort 
(the dosage of each at two puffs four times daily), 
prednisone (15 milligrams daily), and Theophylline (twice 
daily).  

On VA examination in August 2002, the examiner reviewed the 
claims folder and noted that the veteran was first diagnosed 
with sarcoidosis in 1958, on lymph node biopsy which 
demonstrated the documenting pathology.  The veteran stated 
that he believed he had a history of tuberculosis, but the 
examiner found absolutely no evidence that tuberculosis was 
ever diagnosed or treated.  The examiner stated that there is 
no evidence in the medical records that the veteran was ever 
treated with steroid or any other medication for the sarcoid.  
It was noted that the veteran has a long history of cigarette 
smoking, and over the years had become emphysematous to the 
point of being a pulmonary cripple.  On examination, pre-
bronchodilator spirometry demonstrated a FVC of 3.13 and a 
FEV1 of 1.63, with the ratio of the two being 52.  The 
examiner reviewed the June 2002 chest X-rays, and stated that 
they showed COPD and interstitial fibrosis that could be the 
result of sarcoid.  The examiner noted that the veteran's 
still smoked cigarettes despite his advanced COPD.  On 
examination there was inspiratory and expiratory sibilant 
wheezing and no pedal edema.  The veteran complained of 
shortness of breath after climbing less than one flight of 
stairs.  The examiner stated:

I see no evidence in the . . . claims 
folder that [the veteran] was ever 
treated with any medicines - including 
steroids - for the sarcoid.  Any steroid 
regimen - past and present - has been 
directed toward the [veteran's] advanced 
COPD and not towards any sarcoid lung 
disorder.  My interpretation of . . . 
1977/1978 pulmonary function studies is 
that the [veteran] does have restrictive 
disorder but any restrictive disorder has 
long been superseded by the overwhelming 
advanced COPD.  Had the [veteran] not had 
COPD, it is most likely that the lung 
volumes would have demonstrated 
restrictive disorder but the [veteran] 
now has so much air trapping and 
hyperinflation of the lungs caused by the 
COPD as to make it absolutely impossible 
to demonstrate any restrictive disorder 
by lung volumes.  In keeping with the 
hyperinflation, one of the findings [on 
June 2002 X-rays] of the chest is that of 
hyperaeration of the lungs.  Because the 
[veteran] never required any treatment 
for the sarcoid, one has to conclude 
[his] sarcoid was asymptomatic within the 
context of his daily activities and his 
present respiratory picture is dominated 
solely by the advanced COPD.  

In an addendum to the August 2002 examination report, the 
examiner expressly stated the veteran's service-connected 
sarcoidosis is not aggravated by his COPD.

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).

Sarcoidosis is rated under 38 C.F.R. § 4.97, Diagnostic Code 
6846, which provides for a 30 percent rating where the 
sarcoidosis is productive of pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  Pulmonary involvement 
requiring systemic high dose (therapeutic) corticosteroids 
for control warrants a 60 percent evaluation.  Cor pulmonale 
or cardiac involvement with congestive heart failure or 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment warrants a 100 percent 
evaluation.  

The Board finds that in this case, an evaluation higher than 
30 percent is not warranted under Code 6846, as the medical 
evidence of record essentially indicates that the service-
connected sarcoidosis is not currently active.  On 
examination in August 1992, the physician expressly noted 
that any and all steroid regimen prescribed for the veteran 
has been directed toward his advanced COPD and not towards 
any sarcoid lung disorder.  The examiner further noted that 
although the veteran does indeed have a restrictive disorder, 
the restrictive disorder has "long been superseded by the 
overwhelming advanced COPD."  Most significantly, the 
physician reviewed the claims folder and opined that the 
veteran has never required any treatment for the sarcoid, and 
concluded that the sarcoid was asymptomatic within the 
context of his daily activities, and his present respiratory 
picture is dominated solely by the advanced COPD, for which 
service connection is not in effect.

Given the above-outlined clinical data and medical opinions, 
the Board finds that the sarcoidosis disability picture 
presented does not exceed in severity the disability picture 
consistent with the criteria for a 30 percent rating for 
sarcoidosis.  The sarcoidosis is essentially asymptomatic, 
with no showing that pulmonary involvement from that disease 
requires systemic high dose (therapeutic) corticosteroids for 
control.  While the veteran does have very substantial lung 
disability, the symptoms have been attributed primarily to 
COPD, which is not service-connected.  Hence, those symptoms 
may not be considered in rating the sarcoidosis.  The 
preponderance of the evidence is against this claim, and it 
must be denied. 


ORDER

A rating in excess of 30 percent for sarcoidosis is denied.  



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

